              Case 2:20-cv-00692-MJP Document 11 Filed 09/11/20 Page 1 of 3




                                                                    District Judge Marsha J. Pechman
 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7

 8   GERARDO SUSANO ANDRADE,                             NO. 2:20-cv-00692-MJP

 9                                   Plaintiff,          Stipulated Motion to Extend Deadlines
                       v.
10                                                       Note on Motion Calendar:
                                                         September 11, 2020
11   KENNETH T. CUCCINELLI, et al.,

12                                   Defendants.
13

14         The parties, pursuant to Local Rules 10(g), hereby jointly stipulate and move for a one

15   month extension of their initial scheduling deadlines. Dkt. No. 9. The parties submit there is
16   good cause for an extension of these deadlines. The response to the complaint is currently due
17
     on October 5, 2020. This extension will allow Defendants to respond to the complaint before
18
     engaging in discussions about discovery. The parties also intend to discuss potential resolution
19
     of this matter that may avoid the need for further judicial intervention. The current and proposed
20

21   deadlines are as follows:

22              Deadline                  Current Date                Proposed Date

23    FRCP 26(f) Conference            September 11, 2020 October 9, 2020
24
      Initial Disclosures              September 18, 2020 October 16, 2020
25
      Joint Status Report        and October 5, 2020          November 2, 2020
26    Discovery Plan
27

28   STIPULATED MOTION TO EXTEND DEADLINES
     2:20-cv-692-MJP
     PAGE– 1
              Case 2:20-cv-00692-MJP Document 11 Filed 09/11/20 Page 2 of 3




           A court may modify a schedule for good cause. Fed. R. Civ. P. 16(b)(4). Continuing
 1

 2   pretrial and trial dates is within the discretion of the trial judge. See King v. State of California,

 3   784 F.2d 910, 912 (9th Cir. 1986). Accordingly, the parties seek a one month extension of their

 4   initial scheduling deadlines. Dkt. No. 9.
 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6

 7   DATED: September 11, 2020                             s/ Alexandra Lozano
                                                           ALEXANDRA LOZANO, WSBA #40478
 8                                                         Alexandra Lozano Immigration Law
                                                           16400 Southcenter Pkwy., Suite 410
 9                                                         Tukwila, WA 98188
10                                                         Phone: 206-406-3068
                                                           Fax: 206-494-7775
11                                                         Email: Alexandra@abogadaalexandra.com

12                                                         Attorney for Plaintiff
13

14
     DATED: September 11, 2020                             s/ Michelle R. Lambert
15                                                         MICHELLE LAMBERT, NYS #4666657
                                                           Assistant United States Attorney
16                                                         United States Attorney’s Office
                                                           1201 Pacific Ave, Suite 700
17                                                         Tacoma, WA 98402
                                                           Phone: (253) 428-3824
18                                                         Email: michelle.lambert@usdoj.gov

19                                                         Attorney for Defendants

20

21

22

23

24

25

26

27

28   STIPULATED MOTION TO EXTEND DEADLINES
     2:20-cv-692-MJP
     PAGE– 2
            Case 2:20-cv-00692-MJP Document 11 Filed 09/11/20 Page 3 of 3




 1                                             ORDER

 2        IT IS SO ORDERED.

 3
          Dated this 11th day of September, 2020.
 4

 5

 6

 7                                    A
                                      Marsha J. Pechman
 8                                    United States Senior District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     STIPULATED MOTION TO EXTEND DEADLINES
     2:20-cv-692-MLP
     PAGE– 3
